                         UNITED STATES DISTRICT COURT
                          DISRICT OF MASSACHUSETTS



                                                        Civil Action 19-cv-11729-FDS


                                     Jacob Bergeron,
                                         Plaintiff

                                               v.

                    Unknown Agents of The State of Georgia
                                Defendant



                                 ORDER OF DISMISSAL

Saylor, D.J.

        In accordance with the Court's Order dated September 10 2019, it is hereby ORDERED

   that the above-entitled action be and hereby is dismissed.

                                                                 By the Court,

                                                                  /s/ Taylor Halley
                                                                  Deputy Clerk

September 10, 2019
